DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed August 24, 2022, for the 16/821,866 application, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claims 1, 11, 19, 22, 27, 42, 59, 66, and 71; the cancellation of claims 9-10, 25, 28, 40-41, and 54; and the addition of clams 236-244 are noted.
Claims 1, 6-7, 11, 19, 22, 27, 42, 59, 62, 66, 71, and 236-244 are pending and have been fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please amend line 1 of claim 66 to recite
“66.  The process of claim 244, wherein the washing the…”

Please amend line 1 of claim 71 to recite
“71.  The process of claim 244, wherein the acid is acetic acid or…”

The following is an examiner’s statement of reasons for allowance: See prior, non-final Office action dated March 2, 2022.  The prior art references discussed therein also fail to disclose washing the adsorbent to regenerate the adsorbent (a second washing step) as recited in new claim 240.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772 
September 10, 2022